           Case 1:20-cv-06794-RMB Document 26 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
CCB and RB,                                                    :
                                                               :
                                    Plaintiffs,                :
                                                               :     20 Civ. 6794
                          - against -                          :
                                                               :      ORDER
SANDRA ROSENTHAL, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x


        Based upon the record herein, including the teleconference held by the Court on

December 3, 2020 with the parties, the Court hereby sets the following schedule:

        1. Defense counsel, Corporation Counsel of the City of New York (“Corporation

             Counsel”), shall commence any third-party action as to indemnification and

             representation on behalf of defendants City of New York, Jill Campbell, Deborah

             Johnston, John Mattingly, Louis Murray, Carmen Smith, Toni Taylor, and Tracy

             Wellman (the “Municipal Defendants”) by Monday, December 21, 2020 (noon).

        2. Corporation Counsel shall file its response to Plaintiffs’ Complaint, dated August 20,

             2020, on behalf of all Municipal Defendants by Friday, December 18, 2020 (noon).

        3. The deadline for Plaintiffs to respond to the motion to dismiss filed by defense

             counsel Rutherford & Christie LLP, dated November 16, 2020, is adjourned until

             further Court order.

        4. The Court will hold a status teleconference on Wednesday, December 23, 2020 at

             10:00 a.m.

             Dial-in instructions are as follows:


                                                         1
       Case 1:20-cv-06794-RMB Document 26 Filed 12/07/20 Page 2 of 2




         Teleconference Number: 1-877-336-1829

         Access Code: 6265989

         Interested parties and counsel should contact Chambers via email, at
         bermannysdchambers@nysd.uscourts.gov by Tuesday, December 22, 2020 (noon), to
         obtain the security code needed to participate in the conference.

      5. The Court has conferred with Magistrate Judge Robert W. Lehrburger regarding

         general pretrial matters including, among other things, discovery and settlement. At

         the appropriate time, the Court anticipates filing a reference to Judge Lehrburger.




Dated: New York, New York
       December 7, 2020

                                                  __________________________
                                                    RICHARD M. BERMAN
                                                            U.S.D.J.




                                              2
